Title: To George Washington from Benjamin Stoddert, 23 November 1780
From: Stoddert, Benjamin
To: Washington, George


                        
                            Sir
                            War Office Novr 23d 1780.
                        
                        The board being called upon to make provision of clothing, arms, accoutrements, Horse, furniture &cc.
                            for the Cavalry; have the honor to request that you will be pleased to order returns to be made to them of the Articles
                            necessary to be procured for each corps under your Excellency’s immediate command—They would also wish to have returns of
                            the strength of the corps in horses & Men—and of the present state of their Clothing & other
                            equipments—together with returns of what has been drawn by each Corps since the 1st of September, 1779.
                        These last mentioned returns would come with more propriety from the heads of the different departments, but
                            the issues have hitherto been made in a way so very desultory, that the board cannot depend intirely upon returns through
                            that Channel. I have the honor to be with the highest respect yr Excellency’s most Obed. Hble Servt
                        
                            by order,
                             Ben. Stoddert Secy
                        
                    